Citation Nr: 1637014	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

This case was before the Board in February 2015, at which time the Board denied reopening service connection for hypertension.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that claim before the Court, the parties agreed to vacate the Board's February 2015 decision respecting the hypertension claim for failure to ensure that VA properly notified the Veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The case returned to the Board in compliance with the November 2015 Joint Motion for Remand and Court order in January 2016, at which time the Board remanded that case.  The case has been returned to the Board at this time for further appellate review.  The hypertension issue is considered reopened and the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Finally, the Board acknowledges that the Veteran's representative has asked the AOJ to "reconsider" the assigned effective date for the award of service connection for diabetes mellitus, type II, in a July 7, 2016, correspondence.  The Board, however, declines to take jurisdiction over that issue at this time because the Veteran has not submitted a notice of disagreement with that issue as of this time and because the AOJ has not had a sufficient amount of time to respond to the Veteran's representative's request.  Consequently, the Board will no longer address that issue further and the Veteran is reminded that if he wishes to appeal the assigned effective date that he is free to do so, as the appeal period for that issue remains open at this time.  

The issue of whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or an anxiety disorder has been raised by the record in a July 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for hypertension has been received since the final July 2008 rating decision that denied service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's hypertension claim, the claim is being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

As noted in the Board's vacated February 2015 decision, the Veteran was initially denied service connection for his hypertension in a June 1982 rating decision; he was denied service connection at that time because the evidence did not demonstrate that disorder was incurred in or aggravated by military service, shown within one year of military service, or otherwise related to military service.  

The AOJ subsequently denied the Veteran's request to reopen service connection for his hypertension in a March 2006 rating decision.  The Veteran again asked for that claim to be reopened, and the AOJ again denied reopening service connection for hypertension in a July 2008 rating decision; the Veteran timely submitted a notice of disagreement with that decision in May 2009, although he subsequently withdrew that appeal in a September 2009 statement.  

As the Veteran withdrew appeal of that July 2008 rating decision, that decision became final.  38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for hypertension.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the Veteran's hypertension claim was remanded by the Court, the Veteran has been service-connected for diabetes mellitus based on his presumed exposure to herbicides during his Vietnam service.  The Board recognizes that a potential complication of diabetes mellitus is hypertension; likewise, the Board notes that the Veteran initially claimed service connection for hypertension in May 1982 in conjunction with a claim for Agent Orange residuals.  Finally, the Board has referred a claim for service connection for a psychiatric disorder, as noted in the Introduction, and the Veteran raised a secondary service connection claim for his hypertension as to that claimed disorder in the July 2016 statement.  

Consequently, the Board finds that the record raises potential relationships between the Veteran's presumed herbicide exposure and a secondary service connection theory of entitlement to his service-connected diabetes mellitus or his claimed psychiatric disorder.  VA examinations and medical opinions are necessary to pursue these theories of entitlement.  

Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for hypertension has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for hypertension has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.


REMAND

As noted above, the Veteran has asserted in part that hypertension is caused or aggravated by his anxiety, which the Board has referred.  Moreover, the record has raised the possibility that the Veteran's hypertension may be a complication of his service-connected diabetes; this relationship has not been addressed and a medical opinion is necessary.  

Finally, the Board notes that the Veteran initially filed his claim of service connection for hypertension in conjunction with a claim for residuals of Agent Orange.  VA has conceded the Veteran was presumed exposed to Agent Orange when it service connected his diabetes based on that presumption.  Consequently, it appears that the record raises a claim that the Veteran's hypertension may be related to his Agent Orange exposure.  

The Board therefore remands this case in order for these theories of entitlement to be adequately pursued.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Huntington VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's hypertension is due to his military service, to include herbicide exposure, or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address the noted blood pressure readings in service and discuss whether any elevated readings therein are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

The examiner should specifically address the noted 1979 private treatment records. 

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

Additionally, the examiner should take as conclusive fact that VA has conceded that the Veteran is presumed exposed to herbicides as a result of his military service.  The examiner should additionally address whether the Veteran's hypertension was caused by exposure to herbicides, particularly Agent Orange, during military service.  

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected diabetes mellitus.  The examiner should specifically address whether the Veteran's hypertension is a complication of his diabetes.  

The examiner should also address whether the Veteran's hypertension is at least as likely as not (a) caused by; or (b) aggravated by his claimed psychiatric disorder.

If aggravation of the Veteran's hypertension by his diabetes mellitus or psychiatric disorder is found, the examiner must then attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected diabetes mellitus and/or the claimed psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


